UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1412


KATIE PAGE,

                    Plaintiff - Appellant,

             v.

CHARLESTON COUNTY FAMILY COURT; HONORABLE JACK A. LANDIS;
BRENT GREENBURG, Esq.; BARBARA PAGE; VA’ KEISHA PAGE;
HONORABLE MICHELLE P. FORSYTHE; MEGAN HUNT DELL; S.C. LEGAL
SERVICES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:20-cv-00852-DCN)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katie Page, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Katie Page appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing Page’s 42 U.S.C. § 1983 (2018) complaint under

28 U.S.C. § 1915(e)(2)(B) (2018). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Page v.

Charleston Cty. Fam. Ct., No. 2:20-cv-00852-DCN (D.S.C. Mar. 31, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2